Citation Nr: 0600991	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-38 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


INTRODUCTION

The veteran served on active military duty from April 1958 to 
September 1977.  He died in March 2003.  The appellant is the 
mother of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
issue of entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  

2.  The Certificate of Death indicates that the veteran died 
in March 2003 at the age of 62 years as the result of 
esophageal carcinoma due to gastric carcinoma.  No other 
disorder was listed as a condition contributing to the 
veteran's death.

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  Esophageal cancer has not been shown to be related to the 
veteran's inservice exposure to herbicides.

5.  Esophageal or gastric carcinoma was not shown to be 
present in service or within the first post service year.


CONCLUSIONS OF LAW

1.  Esophageal and/or gastric carcinoma was not incurred in 
or aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify

Upon receipt of a complete or a substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of a September 2003 letter and the September 2004 
statement of the case.  The letter and the statement of the 
case taken together, informed the appellant of what evidence 
was required to substantiate her claim, and of her and VA's 
respective duties for obtaining evidence.  Further, the 
September 2003 letter informed the appellant of her 
opportunity to submit "additional information and 
evidence."  Additionally, the Board finds that the VA has 
satisfied the strictures of the holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), by providing a VCAA notice 
to the claimant before the initial unfavorable decision on 
the claim for VA benefits.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant has not identified, and/or 
provided releases for, any pertinent medical records that 
exist and can be procured.  No further development action is 
necessary.

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2005).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2005).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2)(3) (2005).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective or co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In addition, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within 1 year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the Certificate of Death indicates that 
the veteran died in March of 2003 at the age of 62 years as a 
result of esophageal carcinoma due to gastric carcinoma.  No 
other disorder was listed as a condition contributing to the 
veteran's death.  At the time of the veteran's death, service 
connection had not been established for any disability.

Throughout the current appeal, the appellant has essentially 
contended that service connection for the veteran's death is 
warranted based on his treatment for esophageal cancer.  In 
particular, the appellant has asserted that the veteran's 
service in Vietnam resulted in his exposure to Agent Orange 
which, in turn, caused him to develop esophageal cancer that 
subsequently led to his demise.

In this regard, the Board notes that, under the provisions of 
38 C.F.R. § 3.309(e), if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
diseases set forth in 38 C.F.R. § 3.309(e) shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases 
include chloracne, type II diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset.  See 38 C.F.R. 
§ 3.309(e), note to (2005).

According to 38 C.F.R. § 3.307(a)(6)(iii) a veteran, who 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era (e.g., during the 
period beginning on January 9, 1962, and ending on May 7, 
1975) and has a disease listed at Section 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless this is affirmative evidence to 
establish that the veteran is not exposed to any such agent 
during that service.  The last date on which a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he served in the Republic of 
Vietnam during the Vietnam Era.  Id. see also McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  Service in Vietnam includes 
service in the waters offshore or service in other locations 
if the conditions of service involve the duty of visitation 
in Vietnam.  38 C.F.R. §§ 3.313(a) and 3.307(a)(6)(iii) 
(2005).

Service personnel and medical records available in the 
present case indicate that, in December 1966 during the 
veteran's naval service, he was awarded the Republic of 
Vietnam Campaign Medal.  The service personnel records, 
however, do not actually reflect the veteran's presence "on 
shore" in Vietnam.  Consequently, the Board concludes that 
the competent evidence of record does not confirm that the 
veteran served in the Republic of Vietnam during the Vietnam 
Era.  As such, the veteran's inservice exposure to herbicides 
cannot conceded.  

In any event, as previously discussed in this decision, the 
Certificate of Death indicates that the veteran died in March 
of 2003 as a result of esophageal carcinoma due to gastric 
carcinoma.  VA hospital records dated in October and November 
2002 confirm the veteran's treatment for esophageal cancer.  

Esophageal, and gastric, cancer are not listed as diseases 
deemed to be associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(3) (2005).  In fact, the 
Secretary of VA, under the authority granted by the Agent 
Orange Act of 1991, has specifically determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for gastrointestinal and digestive 
diseases (including diseases of the esophagus) and 
gastrointestinal tumors (including stomach, pancreatic, 
colon, and rectal cancer).  See, Notice, 68 Fed. 
Reg. 27,630-27,641 (May 20, 2003).  The gastric cancer which 
was the underlying cause of the veteran's death in the 
present case is clearly included in these exclusions to the 
presumption of service connection based on in-service 
exposure to herbicides.  However, the esophageal cancer which 
was the immediate cause of the veteran's death is not 
specifically listed as an exclusion.

The United States Court of Appeals for the Federal Circuit 
has determined that the veteran's dioxin and radiation 
exposure compensation standards (radiation compensation) Act, 
Pub. L. No. 98-542, Section 5, 98 Stat. 2724, 2727-29 (1984), 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 Fed. 3d 1039 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).

The appellant asserts that there is a direct causal 
relationship between the veteran's Agent Orange exposure 
during service and the cause of his demise.  However, there 
is nothing in the record to show that the appellant has the 
expertise or specialized training necessary to link the 
esophageal cancer to service or to presumed Agent Orange 
exposure in service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The essential fact remains that there is no competent medical 
evidence of record that relates the veteran's terminal 
esophageal cancer to any purported Agent Orange exposure 
during service.  Further, there is no competent evidence of 
an association between the veteran's esophageal, and gastric, 
cancer and his active duty.  In fact, the first competent 
evidence of esophageal cancer is dated in 2002, approximately 
25 years after the veteran's separation from service.  
Gastric cancer was first noted on the veteran's death 
certificate.  

Accordingly, as the clear preponderance of the evidence 
weighs against the claim, service connection for the cause of 
the veteran's death must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the evidence 
pertinent to the claim on appeal is not, at least, in 
relative equipoise that doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


